—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his motion to withdraw his guilty plea. Whether to permit a defendant to withdraw a previously entered guilty plea is a decision that rests within the sound discretion of the court (see, People v Frederick, 45 NY2d 520, 524-525; People v Hagzan, 155 AD2d 616, 617). The contention that defendant was confused and frightened at the time he pleaded guilty is not supported by the record and does not constitute a sufficient ground to support the exercise of the court’s discretion in his favor (see, People v Stephens, 175 AD2d 272, Iv denied 79 NY2d 864; People v Thornton [appeal No. 1.], 167 AD2d 935, Iv denied 78 NY2d 1082).
We also reject the contention that defendant was deprived of effective assistance of counsel. Defendant was provided meaningful representation at all times during the criminal proceeding "as evidenced by the favorable plea bargain, which permitted defendant to plead guilty to a reduced charge in exchange for a moderate sentence” (People v Chestnut, 188 AD2d 480, 481, lv denied 81 NY2d 883).
Finally, the contention that defendant’s sentence is harsh and excessive is without merit. (Appeal from Judgment of Jefferson County Court, Clary, J.—Criminal Sale Controlled Substance, 2nd Degree.) Present—Green, J. P., Balio, Lawton, Wesley and Boehm, JJ.